DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. [U.S. Patent No. 10867744 B2] in view of Choi et al. [U.S. Pub. No. 2016/0086716 A1].
Regarding claim 17, Shinohara discloses a coil component 1 (Fig. 1) comprising:
a body (e.g., 2, comprising base 8 and cover portion 9, column 3, lines 15-20, 38-40, Fig. 2, 3); 
a wound coil (e.g., 3) embedded in the body 2;
a lead portion (e.g., 26, column 3, lines 65-67, Fig. 2) extending from an end of the wound coil 3 and exposed from one surface (e.g., bottom surface) of the body 2;
an insulating layer (e.g., 6, column 4, lines 1-5, Fig. 2) covering the one surface of the body 2 having an opening (e.g., bottom portion of base 8 or base portion 16 not covered by insulation 6) exposing a portion of the lead portion 26; and
an external electrode (e.g., 4, column 4, lines 1-5, Fig. 2) disposed in the opening and connected to the lead portion 26,
wherein the body 2 (comprising base 8 and cover 9) comprises a magnetic metallic powder particle covered by an insulating film (column 9, lines 59-64), and
Shinohara discloses the instant claimed invention discussed above except for the insulating film separating the magnetic metallic powder particle from the external electrode is in contact with the external electrode.
Choi discloses insulating film (e.g., 60, Paragraph 0050, Figure 3) separating magnetic metallic powder particle (e.g., metal powder 51 of body 50, Paragraph 0052, Fig. 3) from external electrode (e.g., 80 comprising layers 81, 82, Paragraph 0046-0049) is in contact with the external electrode 80.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating film separating magnetic metal powder from external electrodes as taught by Choi to the magnetic body metal powder of Shinohara that maybe exposed due to dry barrel polishing or removal by laser to provide insulation from plating materials of the conductive external electrode and avoid short circuit with the magnetic body.
Regarding claim 18, Shinohara discloses wherein at least a portion of the external electrode 4 extends onto the insulating layer 6 (see Figure 1).
Regarding claim 19, Shinohara discloses the insulating layer 6 covers each of entirely of other surfaces of the body 2 except the one surface (e.g., the bottom surface of base 8 is not entirely covered, see column 4, lines 1-5, Figure 2).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Choi as applied to claim 17 above, and further in view of Konno et al. [CN 208507409 U].
Regarding claim 20, Shinohara in view of Choi discloses the instant claimed invention discussed above except for the external electrode is spaced apart from opposing edges of the one surface in a width direction of the coil component. 
Konno discloses external electrode (e.g., 21, 22, page 5 of translation, Fig. 1A) is spaced apart from opposing edges of the one surface (e.g., surface 40b of insulating layer 40 of insulation 40, Fig.1) in a width direction of coil component 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have external electrode spaced apart from opposing edges of the one surface of the insulating layer in a width direction of the coil component as taught by Konno to the coil component of Shinohara in view of Choi to provide protective insulation around external electrodes and avoid possible short circuit with nearby components mounted on the surface of a circuit board.


    PNG
    media_image1.png
    453
    671
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 1-16 and 21 are allowed.
Reason for allowable subject matter:
Claim 1 recites, inter alia, 
an insulating layer covering the one surface of the body, and having an opening exposing a portion of lead portion extending in the one direction; and
an external electrode disposed in the opening and connected to the lead portion,
the insulating layer covering the one surface of the body includes first finishing portions respectively disposed on opposing sides of the first opening in the one direction, and 
a portion of the first finishing portions is in contact with lead portion.

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837 


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837